DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the RCE filed on 12/15/2021.
 Claims 1-20 are currently pending in this application. Claims 1, 4, 9, 12, 13 and 16-20 have been amended.
No new IDS has been filed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Response to Arguments
Regarding the previous double patenting rejections, the applicants, in page 8 of remarks, have stated that “… this (double patenting) rejection be held in abeyance until the 112 and 102 rejections …”. Therefore, the double patenting rejections are maintained.

Regarding the 112(a) rejections, the applicants, in pages 8-9 of the remarks, have argued that “… the claims have been amended to recite within view …”. However, the claim 20 still include the term, “the field of view”, and the 112(a) rejection to the claim 20 is maintained.

The previous 112(b) rejections to the claims 1-20 have been withdrawn in response to the applicants’ amendments/remarks.

The applicants’ arguments for the 103 rejections are not persuasive since the current rejections use the references (e.g., Anderson et al. and Lacey et al.) not mentioned in the applicants’ arguments. See the 102 and 103 rejections below for detail.

 Thus, the applicants’ arguments are not persuasive. Please see amended rejections below for the amended claims.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11 and 15 of U.S. Patent No. 10,650,121 B1 in view of Bostick et al. (US 2016/0132683 A1).

Current Application No. 16/839231
Reference Patent No. US 10,650,121 B1 in view of Bostick
Claim 1: A computing device comprising: a memory; and a processor coupled to the memory and configured to:

In response to detecting a user within view of an image capture device of a client device, perform a first type of text recognition on a first region of digital content and a second type of text recognition on a second region of the digital content, with the first type of text recognition to recognize plain text within the first region and the second type of text recognition to recognize text in one of: an image or a video within the second region (see the claim 6 of reference US 10,650,121 shown in the left column);
determine, based at least in part on rules for a person within the view of the image capture device of the client device (see the teaching of Bostick in left column for this bolded limitations), one or more content items within the digital content to conceal; and
modify the digital content so as to conceal the one or more content items from view of the person within the view of the image capture device of the client device.
Claim 1: A system comprising: at least one processor; and a memory storing computer readable instructions that, when executed by the at least one processor, cause the system to:
in response to detecting a user within view of an image capture device of a client device, perform a first type of text recognition on a first region of digital content displayed by the client device and a second type of text recognition on a second region of the digital content displayed by the client device, wherein the first type of text recognition is determined based on a first type of content items contained in the first region and the second type of text recognition is determined based on a second type of content items contained in the second region;
determine, based at least in part on rules corresponding to the user, content items within the digital content to be concealed;


modify the digital content so as to conceal the content items from view of the user while the client device displays the digital content; and …
Claim 6: The system of claim 1, wherein the first region contains plain text, the second region contains text in an image, and a third region contains text in video.
Bostick teaches determining a person within a view of an image capture device of the client device to conceal the content items (see figs. 2c, 5b and paras. 0007, and 0026 of Bostick). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the patent US 10,650,121 with the teaching of Bostick to include detection of a person within field of view of device because it provides a hidden area to display confidential content from unauthorized user that is intentionally looking to take advantage of a user of the device –see paras. 0003 and 0007 of Bostick.


Claim 13 has similar limitations (note: matching similarity, of the method and the system claims, is almost the same as shown in the above table) with the combination of the claims 11 and 15 (also a method claim) of the reference patent, US 10,650,121 B1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirements.

Claim 20 contains subject matter, for example, “… has exited the field of view of an image capture device of the client device …”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Note: “the field of view …”, also has an antecedent basis issue (e.g., a field of view is not identified before).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2010/0205667 A1).

As per claim 1, Anderson teaches a computing device comprising: a memory; and at least one processor coupled to the memory [figs. 1, 9, processor and memory of the computing device] and configured to:
in response to detecting a user within view of an image capture device of a client device, perform a first type of text recognition on a first region of digital content and a second type of text recognition on a second region of the digital content, with the first type of text recognition to recognize plain text within the first region and the second type of text recognition to recognize text in one of: an image or a video within the second region [figs. 1, 6A, 6B; par. 0016, lines 1-19; par. 0048, lines 1-9; par. 0051, lines 1-13; par. 0069, lines 1-12; par. 0070, lines 1-22 of Anderson teaches 
determine, based at least in part on rules for a person within the view of the image capture device of the client device, one or more content items within the digital content to conceal; and modify the digital content so as to conceal the one or more content items from view of the person within the view of the image capture device of the client device [figs. 1, 8A, 8B; par. 0051, lines 1-24; par. 0065, lines 1-5, 17-29; par. 0070, lines 1-30; par. 0079, lines 1-16 of Anderson teaches to determine, based at least in part on rules (e.g., the security policy or the factors for the specific changes made to displayed data) for a person within the view of the image capture device of the client device, one or more content items (e.g., the sensitive text and graphic/image data) within the digital content to conceal/obscure; and modify the digital content (e.g., the sensitive text and graphic/image data) so as to conceal/obscure the one or more 

As per claim 2, Anderson teaches the system of claim 1. 
Anderson further teaches wherein the processor further causes the system to: generate one or more commands directing the client device to display the modified digital content; and send, to the client device the one or more commands directing the client device to display the modified digital content, wherein sending the one or more commands directing the client device to display the modified digital content causes the client device to display the modified digital content [figs. 2, 8A, 8B; par. 0011, lines 1-16; par. 0046, lines 1-23; par. 0070, lines 1-30; par. 0078, lines 1-9; par. 0079, lines 1-16 of Anderson teaches to generate one or more commands directing the client device to display the modified digital content; and send, to the client device the one or more commands (e.g., implementing the commands to manage display) directing the client device to display the modified digital content, wherein sending the one or more commands directing the client device to display the modified digital content causes the client device to display the modified digital content (e.g., the sensitive text and graphic/image data)]. See also rejections to the claim 1.

As per claim 3, Anderson teaches the system of claim 2. 
Anderson further teaches wherein the modified digital content does not contain the one or more content items [par. 0066, lines 1-16; par. 0070, lines 1-30 of 

As per claim 4, Anderson teaches the system of claim 2. 
Anderson further teaches”
wherein the processor further causes the system to: receive, an indication of a first change in groups to which present users belong, wherein the present users comprise users within the view of the image capture device [par. 0057, lines 1-15; par. 0073, lines 1-5 of Anderson teaches to receive, an indication of a first change in groups (unauthorized or unrecognized objects/users) to which present users belong, wherein the present users comprise users within the view of the image capture device (e.g., the image sensor device)] and 
wherein the first type of text recognition and the second type of text recognition are performed after receiving the indication of the first change in the groups to which the present users belong [figs. 7A, 7B, 8A, 8B; par. 0016, lines 13-19; par. 0048, lines 1-9; par. 0051, lines 1-13; par. 0078, lines 1-9; par. 0079, lines 1-16 of Anderson teaches wherein the first type of text recognition and the second type of text recognition are performed after receiving the indication (e.g., in response to face-like object detection) of the first change in the groups to which the present users belong] – see also rejections to the claim 1.

As per claim 5, Anderson teaches the system of claim 4. 
Anderson further teaches wherein the processor further causes the system to identify, using the groups to which the present users belong, the one or more content items within the digital content to conceal [figs. 7A, 7B, 8A, 8B; par. 0078, lines 1-9; par. 0079, lines 1-16 of Anderson teaches to identify, using the groups (e.g., authorized or unauthorized group) to which the present users belong, the one or more content items within the digital content to conceal/obscure].

As per claim 6, Anderson teaches the system of claim 5. 
Anderson further teaches wherein identifying, using the groups to which the present users belong, the one or more content items to conceal comprises: identifying that text recognized in the digital content corresponds to words identified by policies corresponding to one or more groups to which the present users belong [figs. 8B; par. 0065, lines 1-29; par. 0072, lines 1-18 of Anderson teaches identifying that text recognized in the digital content corresponds to words (e.g., the sensitive data) identified by policies corresponding to one or more groups (e.g., the unauthorized individuals) to which the present users belong] – see also rejections to the claim 1.

As per claim 7, Anderson teaches the system of claim 4. 
Anderson further teaches wherein the processor further causes the system to:
determine, after identifying a second change in groups to which the present users belong, that the modified digital content should be modified to allow display of the one or more content items and modify the modified digital content to allow display of the one or more content items by returning the modified digital content to a pre-modification state [figs. 7A, 7B, 8A, 8B; par. 0056, lines 1-34; par. 0057, lines 1-20 of Anderson teaches to determine, after identifying a second change in groups to which the present users belong (e.g., checking the user frequently), that the modified digital content should be modified to allow display of the one or more content items and modify the modified digital content to allow display of the one or more content items by returning the modified digital content to a pre-modification state]. 

As per claim 8, Anderson teaches the system of claim 4. 
Anderson further teaches wherein the processor further causes the system to: determine, after identifying a second change in the modified digital content, that the modified digital content contains one or more additional content items to conceal; and modify the modified digital content to cause positions of the one or more additional content items to conceal to correspond to a uniform color [figs. 7A, 7B, 8A, 8B; par. 0056, lines 1-34; par. 0057, lines 1-20; paras. 0065, 0066; par. 0070, lines 1-9 of Anderson teaches to determine, after identifying a second change in the modified digital content (e.g., checking the user frequently which provides obscuring or allowing the content of the display based on the unauthorized  or authorized individuals), that the modified digital content contains one or more additional content items to conceal; and modify the modified digital content to cause positions of the one or more additional content items to conceal to correspond to a uniform color (e.g., blurring)] – see also rejections to the claim 1.

As per claim 9, Anderson teaches the system of claim 4. 
Anderson further teaches wherein the first change in groups to which the present users belong is detected by: performing facial recognition to determine an identifier corresponding to each person within the view of the image capture device of the client device; and determining at least one identifier corresponding to a new group to which the present users belong by comparison of the determined identifiers to a stored database of correlations between a list of identifiers and a list of groups to which the present users belong [figs. 7A, 7B, 8A, 8B; par. 0052, lines 1-23; paras. 0065, 0066; par. 0070, lines 1-9 of Anderson teaches performing facial recognition to determine an identifier corresponding to each person within the view of the image capture device of the client device; and determining at least one identifier corresponding to a new group to which the present users belong by comparison of the determined identifiers to a stored database of correlations (e.g., comparing with a file database or other secure information source) between a list of identifiers and a list of groups to which the present users belong] – see also rejections to the claim 8.

As per claim 10, Anderson teaches the system of claim 1. 
Anderson further teaches wherein the system is configured to perform the first type of text recognition on the first region of the digital content and the second type of text recognition on the second region of the digital content after detecting the person within the view of the image capture device of the client device [figs. 1, 

As per claim 12, Anderson teaches the system of claim 1. 
Anderson further teaches wherein modifying the digital content so as to conceal the one or more content items from the view of the person within the view of the image capture device of the client device comprises modifying the digital content so as to conceal the one or more content items from the view of the person within the view of the image capture device of the client device while the client device displays the digital content [figs. 1, 8A, 8B; par. 0016, lines 13-19; par. 0079, lines 1-16 of Anderson teaches modifying the digital content so as to conceal/obscure the one or more content items (e.g., the text or the graphic) from the view of the person within the view of the image capture device of the client device while the client device displays the digital content] – see also rejections to the claim 1.

Claims 13-17 are method claims that correspond to the system claims 1-4 and 12, and are analyzed and rejected accordingly.
Claim 18
Claims 19 and 20 are method claims that correspond to the parts of the system claims 1, 4 and 7, and are analyzed and rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2010/0205667 A1) in view of Lacey et al. (US 2017/0140174 A1).

As per claim 11, Anderson teaches the system of claim 1.
Although Anderson teaches using determining different type text recognitions for the different types of data, such as text, images, video, graphics, etc. – see page 70 of 
However, Lacey teaches different type of text recognition comprise one or more of: optical character recognition, region based convolutional neural network (R-CNN) object detection, orb-directional long short-term memory (BLSTM) for text sequence detection [fig. 2; par. 0086, lines 1-9 of Lacey teaches different type of text recognition comprise one or more of: optical character recognition, region based convolutional neural network (R-CNN) object detection, orb-directional long short-term memory (BLSTM) for text sequence detection].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Anderson with the teaching of Lacey to include an optical recognition as one of the text recognition for the content because it provides a system for obtaining authorization to release personal information associated with a user - see par. 0002 of Lacey.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAUNG T LWIN/Primary Examiner, Art Unit 2495